Campbell, J.,
delivered the opinion of the court.
The act entitled “An act to ascertain the outstanding indebtedness of Yazoo County,” etc., passed January 31, 1876 *631(Sess. Acts, p. 302), was a valid exercise of legislative power. It has an authoritative precedent in the case of Tarpley v. Hamer et al., 9 Smed. & M. 310, in which an act passed on the 6th of February, 1841, which deprived precedent judgments of their lien unless, by the 1st of July thereafter, an abstract of such judgments should be filed in the office of the clerk of the Circuit Court of the county in which the property was situated, was held to be constitutional.
The principle on which this decision rests has been repeatedly announced in this court, and has general recognition in the Federal and State courts. It is too ivell settled to be questioned.
Judgment affirmed.